FORM N-SAR ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending: //(a) or fiscal year ending:12/31/10(b) Is this a transition report? (Y/N)N Is this an amendment to a previous filing? (Y/N)N Those items or sub-items with a box “o ” after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name: Transamerica Separate Account Advantage R3 B.File Number: 811-22407 C.Telephone Number: 319-355-6115 2.A.Street: 4333 Edgewood Road NE B.City: Cedar RapidsC. State: IowaD. Zip Code 52499Zip Ext: E.Foreign Country:Foreign Postal Code: 3.Is this the first filing on this form by Registrant? (Y/N) Y 4.Is this the last filing on this form by Registrant? (Y/N) N 5.Is Registrant a small business investment company (SBIC)? (Y/N) N [If answer is “Y” (Yes), complete only items 89 through 110.] 6.Is Registrant a unit investment trust (UIT)? (Y/N) Y [If answer if “Y” (Yes), complete only items 111 through 132.] 7.A.Is Registrant a series or multiple portfolio company? (Y/N) [If answer is “N” (No), go to item 8.] B.How many separate series or portfolios did Registrant have at the end of the period? 01 If filing more than one Page 2, “X” box:r For period ending: 12/31/10 File number: 811-22407 C. List the name of each series or portfolio and give a consecutive number to each series or portfolio starting with the number 1.USE THIS SAME NUMERICAL DESIGNATION FOR EACH SERIES OR PORTFOLIO IN THE SERIES INFORMATION BLOCK IN THE TOP RIGHT CORNER OF THE SCREENS SUBMITTED IN THE FILING AND IN ALL SUBSEQUENT FILINGS ON THIS FORM.CORNER OF THE SCREENS SUBMITTED IN THE FILING AND IN ALL SUBSEQUENT FILINGS ON THIS FORM.THIS INFORMATION IS REQUIRED EACH TIME THE FORM IS FILED. Is this the Serieslast filing NumberSeries Namefor this series? 1(Y/N) (NOTE:See item D(8) of the general instructions to the form for information on how to complete the form for series companies) 02 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 3, “X” box: r For period ending: 12/31/10 File number: 811-22407 8.A.rAdviser Name (If any): B.rIs this an Adviser or a Sub-Adviser? (A or S): C.rFile Number:801 - D.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 8.A.rAdviser Name (If any): B.rIs this an Adviser or a Sub-Adviser? (A or S): C.rFile Number:801 - D.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 8.A.rAdviser Name (If any): B.rIs this an Adviser or a Sub-Adviser? (A or S): C.rFile Number:801 - D.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: THE NEXT ITEM NUMBER IS 10. 03 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 4, “X” box: r For period ending: 12/31/10 File number: 811-22407 ADMINISTRATOR 10.A.rAdministrator Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 10.A.rAdministrator Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 10.A.rAdministrator Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 10.A.rAdministrator Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 04 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 5, “X” box: r For period ending: 12/31/10 File number: 811-22407 PRINCIPAL UNDERWRITER 11.A.rUnderwriter Name (If any): B.rFile Number: 8 - C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 11.A.rUnderwriter Name (If any): B.rFile Number: 8 - C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 11.A.rUnderwriter Name (If any): B.rFile Number: 8 - C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 11.A.rUnderwriter Name (If any): B.rFile Number: 8 - C.rCity: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 05 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 6, “X” box:r For period ending: 12/31/10 File number: 811-22407 SHAREHOLDER SERVICING AGENT 12.A.rAgent Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: 12.A.rAgent Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: 12.A.rAgent Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: 12.A.rAgent Name (If any): B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: 06 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 7, “X” box:r For period ending: 12/31/10 File number: 811-22407 INDEPENDENT PUBLIC ACCOUNTANT 13.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext.: C.rForeign Country: Foreign Postal Code: 13.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext.: C.rForeign Country: Foreign Postal Code: 13.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext.: C.rForeign Country: Foreign Postal Code: 13.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext.: C.rForeign Country: Foreign Postal Code: 07 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 8, “X” box:r For period ending: 12/31/10 File number: 811-22407 AFFILIATED BROKER/DEALER 14.A.rBroker/Dealer Name (If any): B.rFile Number:8 - 14.A.rBroker/Dealer Name (If any): B.rFile Number:8 - 14.A.rBroker/Dealer Name (If any): B.rFile Number:8 - 14.A.rBroker/Dealer Name (If any): B.rFile Number:8 - 14.A.rBroker/Dealer Name (If any): B.rFile Number:8 - 08 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 9, “X” box:r For period ending: 12/31/10 File number: 811-22407 CUSTODIAN/SUB-CUSTODIAN 15.A.rCustodian/Sub-custodian Name: B.rIs this a Custodian or Sub-custodian? (C or S): C.rCity: State: Zip Code: Zip Ext. D.rForeign Country: Foreign Postal Code: E.rMark one of the following with an “X”: TYPE OF CUSTODY Member Nat’lForeignInsurance Co. BankSec. Exchg.SelfCustodianSponsor Sec. 17(f)(1)Rule 17f-1Rule 17f-2Rule 17f-5Rule 26a-2Other THE NEXT ITEM NUMBER IS 18 SCREEN NUMBER:09 r Does Registrant’s/Series’ custodian(s) maintain some or all of Registrant’s/Series’ securities in a central depository or book-entry system pursuant to Rule 17f-4?(Y/N) Y/N Family of investment companies information: A. r Is Registrant part of a family of investment companies? (Y/N) Y/N B. r If “Y” (Yes), state the number of registered management investment companies in the family: (NOTE:Count as a separate company each series of a series company and each portfolio of a multiple portfolio company; exclude all series of unit investment trusts from this number) C. r Identify the family using 10 letters: - (NOTE:In filing this form, use this identification consistently for all investment companies in the family including any unit investment trusts.This designation is for purposes of this form only.) 09 If filing more than one Page 10, “X” box:r For period ending: 12/31/10 File number: 811-22407 PORTFOLIO TRANSACTIONS 20.Brokerage commissions paid on portfolio transactions of Registrant: List the 10 brokers which received the largest amount of brokerage commissions (excluding dealer concessions in underwritings) by virtue of direct or indirect participation in Registrant’s portfolio transactions, set forth in order of size of gross commissions during the current reporting period: Gross Commissions Name of BrokerIRS NumberReceived from Registrant* ($000’s omitted) 21.Aggregate brokerage commissions paid by Registrant during current reporting period ($000’s omitted):$* *Value must be numeric, using no decimals. 10 If filing more than one Page 11, “X” box:r For period ending: 12/31/10 File number: 811-22407 22.Registrant’s portfolio transactions with entities acting as principals: List the 10 entities acting as principals with whom Registrant did the largest amount of portfolio transactions (including all short-term obligations, and U.S. Gov’t & tax-free securities) in both the secondary market & in underwritten offerings set forth in order of size based upon total value of principal transactions during the current reporting period:(FOR SERIES COMPANIES, ITEMS 22 & 23 MUST BE ANSWERED IN TOTAL FOR ALL SERIES) Registrant sales Registrant(excl. maturing Name of EntityIRS NumberPurchases*securities)* ($000’s omitted) 23.Aggregate principal purchase/sale transactions of Registrant during current reporting period ($000’s omitted): $$ Total PurchasesTotal Sales* *Value must be numeric, using no decimals. 11 o Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 12, “X” box r For period ending: 12/31/10 File number: 811-22407 24.rAt the end of the current period, did the Registrant/Series hold any securities of its regular brokers or dealers or of the parents of such brokers or dealers that derive more than 15% of gross revenue from securities-related activities? (Y/N) [If answer is “N” (No), go to item 26.] SCREEN NUMBER:13 25.rList below the information requested about Registrant’s/Series’ holdings of the securities of its regular brokers or dealers or of their parents that derive more than 15% of gross revenues from securities-related activities: Name of Regular Broker Or Dealer of Parent (Issuer) IRS Number Type of Security Owned D debt E equity Value of any Securities owned At end of Current period ($000’s omitted) 12 :o Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 13, “X” box r For period ending: 12/31/10 File number: 811-22407 26.rConsideration which affected the participation of brokers or dealers or other entities in commissions or other compensation paid on portfolio transactions of Registrant: (FOR SERIES COMPANIES THIS ITEM IS TO BE ANSWERED IN TOTAL FOR ALL SERIES) Answer each of the following with “Y” or “N”. Y/N A.Sales of registrant’s/Series’ shares B.Receipt of investment research and statistical information C.Receipt of quotations for portfolio valuations D.Ability to execute portfolio transactions to obtain best price and execution E.Receipt of telephone line and wire services F.Broker or dealer which is an affiliated person G.Arrangement to return or credit part of all of commissions or profits thereon: (i)To investment adviser, principal underwriter, or an affiliated person of either (ii)To Registrant H.Other SCREEN NUMBER:15 27.rIs Registrant/Series an open-end investment company? (Y/N) [If answer is “N” (No), go to item 45.] 13 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 14, “X” box r For period ending: 12/31/10 File number: 811-22407 28.Monthly sales and repurchases of Registrant’s/Series’ shares: Month of Current Period Total NAV of Shares Sold: New Sales (Incl. Exchanges) (000’s omitted) Total NAV of Shares Sold:Reinv. Of Dividends & Distributions (000’s omitted) Total NAV of Shares Sold: Other (000’s omitted) Total NAV of Shares Redeemed and Repurchased (Incl. Exchanges) (000’s omitted) A. First Month of Period $ B. Second Month of Period $ C. Third Month of Period $ D. Fourth Month of Period $ E. Fifth Month of Period $ F. Sixth Month of Period $ G.Total $ H. Total NAV of Registrant’s/Series’ share sales during the Period subject to a sales load ($000’s omitted)$ 14 :o Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 15, “X” box r For period ending: 12/31/10 File number: 811-22407 29.rWas a front-end sales load deducted from any share sales during the reporting period? (Y/N) Y/N [If answer is “N” (No), go to item 34.] 30.A.Total front-end sales loads collected from sales (including exchanges) by principal underwriter or by any underwriter which is an affiliated person of the principal underwriter, of Registrant’s/Series’ shares during the current period ($000’s omitted) $ B.What is the maximum sales load rate in effect at the end of the period as a percentage Of the offering price? %* C.What is the minimum sales load rate in effect at the end of the period as a percentage Of the offering price?%* *Percentages must have format nn.nn (where n - integer). SCREEN NUMBER:18 31.A.Net amount retained by Registrant’s/Series’ principal underwriter or by any underwriter or dealer which is an affiliated person of the principal underwriter thereof from front-end sales loads collected from sales of Registrant’s/Series’ shares during the current period ($000’s omitted) $ B.Amount by which payout by Registrant’s/Series’ principal underwriter or by any underwriter Which is an affiliated person of the principal underwriter thereof to persons or entities selling Registrant’s/Series’ shares exceeded that reported in Item 30 ($000’s omitted) $ Amount Registrant’s/Series’ principal underwriter and any underwriters or dealers which are affiliated persons of the principal underwriter for selling Registrant’s/Series’ shares that were sold with a front-end sales load during current period ($000’s omitted) $ Amount paid to a captive retail sales force of Registrant’s/Series principal underwriter or of any underwriter or dealer which is an affiliated person of the principal underwriter for selling Registrant’s shares that were sold with a front-end sales load during current period ($000’s omitted) $ 15 :o Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 16, “X” box r For period ending: 12/31/10 File number: 811-22407 r Did Registrant/Series impose a deferred or contingent deferred sales load during the reporting period?(Y/N) Y/N [If answer is “N” (No), go to item 37.] Total deferred or contingent deferred sales loads collected during current period from redemptions and repurchases of Registrant/Series shares ($000’s omitted) $ A. r Did Registrant/Series retain all monies collected from the deferred or contingent deferred sales load? Y/N B. If answer to sub-item 36A is “N” (No), state the net amount Registrant/Series retained from deferred or contingent deferred sales loads ($000’s omitted) $ SCREEN NUMBER:20 r Did Registrant/Series impose a redemption fee other than a deferred or contingent sales load during the reporting period?(Y/N) Y/N [If answer is “N” (No), go to item 39.] r Total amount of redemption fees other than deferred or contingent deferred sales loads collected from redemptions and repurchases of Registrant’s/Series’ shares during the current period ($000’s omitted) $ r Were any account maintenance fees or other administrative fees imposed directly on shareholders during the current period?(Y/N) Y/N r During the period, did the Registrant/Series have a plan of distribution adopted pursuant to Rule 12b-1?(Y/N) Y/N [If answer is “N” (No), go to item 45.] r During the period, did Registrant/Series use its assets directly to make payments under the 12b-1 plan?(Y/N) Y/N [If answer is “N” (No), go to item 44.] 16 box Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 17, “X” box r For period ending: 12/31/10 File number: 811-22407 For the current period, indicate the percentage of total dollars paid directly by the Registrant/Series under the 12b-1 plan for each of the following: NOTE:Round to the nearest whole percent. A.Advertising % B.Printing and mailing of prospectuses to other than current shareholders % C.Payments to underwriters % D.Payments to broker or dealers % E.Direct payments to sales personnel % F.Payments to banks and savings and loans % G.Other uses, incl. Payments to the investment adviser separate from the advisory fee % H.Unallocated payments made for a combination of such services % 43.Total amount paid directly by Registrant/Series pursuant to its 12b-1 plan ($000’s omitted) % If an investment adviser or other affiliated person of Registrant/Series made unreimbursed payments to Registrant’s/Series’ 12b-1 plan, state the total amount of such payments ($000’s omitted) $ 17 :o Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 18, “X” box r For period ending: 12/31/10 File number: 811-22407 CONTRACTS 45.rDid Registrant/Series have an advisory contract during the period?(Y/N) Y/N [If answer is “N” (No), go to item 55.] 46.rDid Registrant/Series pay more than one investment adviser directly for investment advice during the period?(Y/N) Y/N [If answer is “Y” (Yes), answer items 47-52 in the aggregate for all such investment advisers.] 47.rWas Registrant’s/Series’ advisory fee based solely on a percentage of its assets?(Y/N) Y/N 48.rIf answer to 47 is “Y” (Yes), fill in the table or the single fee rate based on the advisory contract:SINGLE FEE RATE %* STEP: ASSET VALUE ($000’s omitted) ANNUAL FEE RATE* A.first B.of next C.of next D.of next E.of next F.of next G.of next H.of next I.of next J.of next K. maximum $ % *Fields must be of the format n.nnn (where n integer). 18 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 47, “X” box r :o For period ending: 12/31/10 File number: 811-22407 ADVISORY FEE 49.rWas Registrant’s/Series’ advisory fee during the period based solely on a percentage of its income?(Y/N) Y/N 50.rWas Registrant’s/Series’ advisory fee during the period based on some combined percentage of its income and assets?(Y/N) Y/N 51.rWas Registrant’s/Series’ advisory fee during the period based in whole or in part on its investment performance?(Y/N) Y/N 52.rWas Registrant’s/Series’ advisory fee during the period based in whole or in part upon the assets, income or performance of other registrants?(Y/N) Y/N 53.A.rWere the expenses of the Registrant/Series limited or reduced at any time during the period by some agreement or understanding other than by blue sky laws?(Y/N) Y/N If 53A is “Y” (Yes), was limitation that applied during current period based upon: B.rAssets? Y/N C.rIncome? Y/N 19 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 20, “X” box r For period ending: 12/31/10 File number: 811-22407 54.rIndicate below whether services were supplied or paid for wholly or in substantial part by investment adviser(s) or administrator(s) in connection with the advisory or administrative contract(s) but for which the adviser(s) or administrator(s) are not reimbursed by the Registrant: Y/N A.Occupancy and office rental B.Clerical and bookkeeping services C.Accounting services D.Services of independent auditors E.Services of outside counsel F.Registration and filing fees G.Stationery, supplies and printing H.Salaries & compensation of Registrant’s interested directors I.Salaries & compensation of Registrant’s disinterested directors J.Salaries & compensation of Registrant’s officers who are not directors K.Reports to current shareholders L.Determination of offering and redemption prices M.Trading department N.Prospectus preparation and printing for current shareholders O.Other 20 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 21, “X” boxr For period ending: 12/31/10 File number: 811-22407 Did Registrant/Series have any of the following outstanding at any time during the current period which exceeded 1% of aggregate net assets? r Y/N A. r Overdrafts B. r Bank loans r During the period, did the Registrant’s/Series’ investment adviser(s) have advisory clients other than investment companies r Did the Registrant/Series adjust the number of its shares outstanding by means of a stock split or stock dividend? SCREEN NUMBER 26 CLASSIFICATION r A. Is Registrant/Series a separate account of an insurance company?(Y/N) Y/N If answer is “Y” (Yes), are any of the following types of contracts funded by the Registrant: B. r Variable annuity contracts?(Y/N) C. r Scheduled premium variable life contracts?(Y/N) D. r Flexible premium variable life contracts?(Y/N) E. r Other types of insurance products registered under the Securities Act of 1933?(Y/N) _ r Is Registrant/Series a management investment company?(Y/N) Y/N r A. Was Registrant/Series a diversified investment company at any time during the period?(Y/N) Y/N B. r Is Registrant/Series a diversified investment company as of the end of the reporting period? Y/N r What is the lowest minimum initial investment required by Registrant/Series from an investor that is not an employee or otherwise affiliated with the Registrant/Series, its adviser, principal underwriter or other affiliated entity? $ 21 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 22, “X” box r For period ending: 12/31/10 File number: 811-22407 A. Does Registrants/Series invest primarily in debt securities, including convertible debt securities, options and futures on debt securities or indices of debt securities?(Y/N) Y/N [If answer is “N” (No), go to item 66.] If answer is “Y” (Yes), state the percentage of net assets in each type at the end of the current period: Short-Term Maturities* B. U.S. Treasury% % C. U.S. Government Agency % D. Repurchase agreements % E. State and municipal tax-free % F. Bank Certificates of deposit domestic % G. Bank Certificates of deposit foreign % H. Bankers acceptances % I. Commercial paper taxable % J. Time deposits % K. Options % L. All other % Intermediate & Long-Term Maturities* M. U.S. Treasury % N. U. S. Government Agency % O. State and Municipal tax-free % P. Corporate % Q. All other % R. Investments other than debt securities % *Percentages must be in the form nnn.n (where n integer). 22 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page23, “X” box r For period ending: 12/31/10 File number: 811-22407 State the dollar weighted average portfolio maturity at the end of the period covered by this report in days or, if longer than 1 yr., in years to one decimal place: A. days B. years* A. r Is the timely payment of principal and interest on any of the instruments listed in item 62 insured or guaranteed by an entity other than the issuer?(Y/N) Y/N [If answer is “N” (No), go to item 66.] B. r Is the insurer of any instrument covered in item 62 delinquent or in default as to payment of principal or interest at the end of the current period?(Y/N) Y/N [If answer is “N” (No), go to item 66.] r In computations of NAV per share, is any part of the value attributed to instruments identified in sub-item 64B derived from insurance or guarantees?(Y/N) Y/N *Must be of the format nn.n (where n integer). 23 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 24, “X” box r For period ending: 12/31/10 File number: 811-22407 A. Is the Registrant/Series a fund that usually invests in equity securities, options and futures on equity securities, indices of equity securities or securities convertible into equity securities?(Y/N) Y/N [If answer is “N” (No), go to item 67, Otherwise, place a “Y” on the line below which best describes its primary investment objective (place an “N on other lines):] Y/N B. r Aggressive capital appreciation C. r Capital appreciation D. r Growth E. r Growth and income F. r Income G. r Total return r Is the Registrant/Series a balanced fund?(Y/N) Y/N Does the Registrant/Series have more than 50% of its net assets at the end of the current period invested in: A. r The securities of issuers engaged primarily in the production or distribution of precious metals?(Y/N) Y/N B. r The securities of issuers located primarily in countries other than the United States’?(Y/N) Y/N r Is the Registrant/Series an index fund?(Y/N) Y/N 24 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 25, “X” box r o For period ending: 12/31/10 File number: 811-22407 r Investment practices. Answer “Y” (Yes) or “N” (No) to the following: Activity Permitted By Investment Policies? Y/N If permitted by Investment policies, engaged in during the reporting period? Y/N A.Writing or investing in repurchase agreements B.Writing or investing in options on equities C.Writing or investing in options on debt securities D.Writing or investing in options on stock indices E.Writing or investing in interest rate futures F.Writing or investing in stock index futures G.Writing or investing in options on futures H.Writing or investing in options on stock index futures I.Writing or investing in other commodity futures J.Investments in restricted securities K.Investments in shares of other investment companies L.Investments in securities of foreign issuers M.Currency exchange transactions N.Loaning portfolio securities O.Borrowing of money P.Purchases/sales by certain exempted affiliated persons Q.Margin purchases R.Short selling 25 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 26, “X” box r o For period ending: 12/31/10 File number: 811-22407 Portfolio turnover rate for the current reporting period: A. Purchases ($000’s omitted) $ B. Sales [including all maturities] ($000’s omitted) $ C. Monthly average value of portfolio ($000’s omitted) $ D. Percent turnover (Use the lesser of 71A or 71B divided by 71C) % NOTE:71D should be a whole number; round if necessary. FINANCIAL INFORMATION A. How many months do the answers to items 72 and 73 cover? Months For period covered by this form ($000’s omitted) INCOME B. Net interest income $ C. Net dividend income $ D. Account maintenance fees $ E. Net other income $ EXPENSES F. Gross advisory fees $ G. Gross administrator(s) fees $ H. Salaries and other compensation (negative answer allowed) $ 26 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 27, “X” box r o For period ending: 12/31/10 File number: 811-22407 FINANCIAL INFORMATION (Cont.) For period covered by this form ($000’s omitted) Expenses (negative answers allowed) I. Shareholder servicing agent fees $ J. Custodian fees $ K. Postage $ L. Printing expenses $ M. Director’s fees $ N. Registration fees $ O. Taxes $ P. Interest $ Q. Bookkeeping fees paid to anyone performing this service $ R. Auditing fees $ S. Legal fees $ T. Marketing/distribution payments including payments pursuant to a Rule 12b-1 plan $ U. Amortization of organization expenses $ V. Shareholder meeting expenses $ W. Other expenses $ X. Total expenses $ 27 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 28, “X” box r :o For period ending: 12/31/10 File number: 811-22407 FINANCIAL INFORMATION (Cont.) For period covered by this form ($000’s omitted) EXPENSES (Negative answers are allowed on this screen for 72Z only) Y. Expense reimbursements $ Z. Net investment income $* AA. Realized capital gains $ BB. Realized capital losses $ CC. 1. Net unrealized appreciation during the period $ 2. Net unrealized depreciation during the period $ DD. 1. Total income dividends for which record date passed during the period $ 2. Dividends for a second class of open-end company shares $ EE. Total capital gains distributions for which record date passed during the period $ Payments per share outstanding during the entire current period: A. 1. Dividends from net investment income $** 2. Dividends for a second class of open-end company shares $** NOTE:Show in fractions of a cent if so declared. B. Distributions of capital gains $** C. Other distributions $ *Negative answer permitted in this field. **Items 73A and 73B should be of the form nnn.nnnn (where n integer). 28 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 29, “X” box r :o For period ending: 12/31/10 File number: 811-22407 As of the end of current reporting period ($000’s omitted except Condensed balance sheet data for per share amounts) A. Cash $ B. Repurchase agreements $ C. Short-term debt securities other than repurchase agreements $ D. Long-term debt securities including convertible debt $ E. Preferred, convertible preferred and adjustable rate preferred stock $ F. Common stock $ G. Options on equities $ H. Options on all futures $ I. Other investments $ J. Receivables from portfolio instruments sold $ K. Receivables from affiliated persons $ L. Other receivables $ M. All other assets $ N. Total assets $ 29 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 30, “X” box r :o For period ending: 12/31/10 File number: 811-22407 As of the end of current reporting period ($000’s omitted except Condensed balance sheet data (Cont.) for per share amounts and number of accounts) O. Payables for portfolio instruments purchased $ P. Amounts owed to affiliated persons $ Q. Senior long-term debt $ R. Other liabilities $ 1. Reverse repurchase agreements $ 2. Short sales $ 3. Written options $ 4. All other liabilities $ S. Senior equity $ T. Net assets of common shareholders $ U. 1. Number of shares outstanding $ 2. Number of shares outstanding of a second class of open-end company shares $ V. 1. Net asset value per share (to nearest cent) $* 2. Net asset value per share of a second class of open-end company shares (to nearest cent) $* W. Mark-to-market net asset value per share for money market funds only (to four decimals) $** X. Total number of shareholder accounts $ Y. Total value of assets in segregated accounts $ *Negative answer permitted in this field. **Value must be of the form nnn.nnnn (where n integer) 30 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 31, “X” box r For period ending: 12/31/10 File number: 811-22407 Average net assets during the current reporting period ($000’s omitted).Answer only one: A. Daily average (for money market funds) $ B. Monthly average (for all other funds) $ Market price per share at end of period (closed-end funds only) $* *Price per share should be of the form nnnnn.nn (where n integer). 31 If filing more than one Page 32, “X” box:r :o For period ending: 12/31/10 File number: 811-22407 A. Is the Registrant filing any of the following attachments with the current filing of Form N-SAR? (ANSWER FOR ALL SERIES AS A GROUP) Y/N NOTE:If answer is “Y” (Yes), mark those items below being filed as an attachment to this form or incorporated by reference. Y/N B. Accountant’s report on internal control C. Matters submitted to a vote of security holders D. Policies with respect to security investments E. Legal proceedings F. Changes in security for debt G. Defaults and arrears on senior securities H. Changes in control of Registrant I. Terms of new or amended securities J. Revaluation of assets or restatement of capital share account K. Changes in Registrant’s certifying accountant L. Changes in accounting principles and practices M. Mergers N. Actions required to be reported pursuant to Rule 2a-7 O. Transactions effected pursuant to Rule 10f-3 P. Information required to be filed pursuant to existing exemptive orders Attachment Information (Cont. on Screen 39) 32 If filing more than one Page 33, “X” box:r For period ending: 12/31/10 File number: 811-22407 Attachment Information (Cont. from Screen 38) Q. 1. Exhibits Y/N 2. Any information called for by instructions to sub-item 77Q2 Y/N 3. Any information called for by instructions to sub-item 77Q3 Y/N r Does the Registrant have any wholly-owned investment company subsidiaries whose operating & financial data are consolidated with that of Registrant in this report?(Y/N) [If answer is “N” (No), go to item 80] Y/N SCREEN NUMBER 39: r List the “811” numbers and names of Registrant’s wholly-owned investment company subsidiaries consolidated in this report. 811 Number Subsidiary Name 33 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 34, “X” box r o For period ending: 12/31/10 File number: 811-22407 ANNUAL SUPPLEMENT Screens 40 & 41 are to be filed only once each year at the end of the Registrant’s/Series’ fiscal year. Fidelity bond(s) in effect at the end of the period: A. r Insurer Name: B. r Second Insurer: C. r Aggregate face amount of coverage for Registrant/Series on all bonds on which it is named as an insured ($000’s omitted): $ A. r Is the bond part of a joint fidelity bond(s) shared with other investment companies or other entities?(Y/N) Y/N B. r If the answer to 81A is “Y” (Yes), how many other investment companies or other entities are covered by the bond? NOTE: Count each series as a separate investment company. A. r Does the mandatory coverage of the fidelity bond have a deductible?(Y/N) Y/N B. r If the answer to 82A is “Y” (Yes), what is the amount of the deductible? ($000’s omitted) $ 34 Series Information Block This page being filed for All Series:r Series No.: If filing more than one Page 35, “X” box r For period ending: 12/31/10 File number: 811-22407 A. r Were any claims with respect to this Registrant/Series filed under the bond during the period?(Y/N) Y/N B. r If the answer to 83A is “Y” (Yes), what was the total mount of such claims(s)? ($000’s omitted) $ A. r Were any losses incurred with respect to this Registrant/Series that could have been filed as a claim under the fidelity bond but were not?(Y/N) Y/N B. r If the answer to sub-item 84A is “Y” (Yes), what was the total amount of such losses? ($000’s omitted) $ A. r Are Registrant’s/Series’ officers and directors covered as officers and directors of Registrant/Series under any errors and omissions insurance policy owned by the Registrant/Series or anyone else?(Y/N) Y/N B. r Were any claims filed under such policy during the period with respect to Registrant/ Series (Y/N) Y/N 35 If filing more than one Page 36, “X” box:r For period ending: 12/31/10 File number: 811-22407 CLOSED-END INVESTMENT COMPANIES Sales repurchases and redemptions of Registrant’s securities: Class Number of Shares or Principal Amount of Debt ($000’s omitted) Net Consideration Received or Paid ($000’s omitted) Common Stock: A.rSales B.rRepurchases Preferred Stock: C.rSales D.rRepurchases and redemptions Debt Securities: E.rSales F.rRepurchases and redemptions $ SCREEN NUMBER 43: Securities of Registrant registered on a national securities exchange or listed on NASDAQ: Title of each class of securities CUSIP or NASDAQ No. Ticker Symbol A.r B.r C.r Did Registrant have any of the following outstanding which exceeded 1% of aggregate net assets at any time during the period? Y/N A. r Notes or bonds B. r Uncovered options C. r Margin loans D. r Preferred stock 36 If filing more than one Page 37, “X” box:r For period ending: 12/31/10 File number: 811-22407 SMALL BUSINESS INVESTMENT COMPANIES INVESTMENT ADVISER 89.A.rAdviser Name (If any): B.rFile Number:801 - C.rCity: State: Zip Code: Zip Ext. rForeign Country: Foreign Postal Code: 89.A.rAdviser Name (If any): B.rFile Number:801 - C.City: State: Zip Code: Zip Ext. rForeign Country: Foreign Postal Code: TRANSFER AGENT 90.A.rTransfer Agent Name (If any): B.rFile Number: - C.rCity: State: Zip Code: Zip Ext. oForeign Country: Foreign Postal Code: 90.A.rTransfer Agent Name (If any): B.rFile Number: - C.rCity: State: Zip Code: Zip Ext. rForeign Country: Foreign Postal Code: INDEPENDENT PUBLIC ACCOUNTANT 91.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext. C.rForeign Country: Foreign Postal Code: 90.A.rAccountant Name (If any): B.rCity: State: Zip Code: Zip Ext. C.rForeign Country: Foreign Postal Code: 37 one If filing more than one Page 38, “X” box:r For period ending: 12/31/10 File number: 811-22407 CUSTODIAN 92.A.rCustodian: B.rCity: State: Zip Code: Zip Ext. C.rForeign Country: Foreign Postal Code: D. rMark one of the following with an “X”: TYPE OF CUSTODY Bank Sec. 17(f)(1) Member Nat’l Sec Exchg. Rule 17f-1 Self Rule 17f-2 Foreign Custodian Rule 17f-5 Insurance Co. Sponsor Rule 26a-2 Other NOTE:If self-custody, give name of safekeeping depository and location of assets in sub-items 92A and 92B. E. r Does Registrant’s custodian maintain some or all of registrant’s securities in a central depository or book-entry system pursuant to Rule 17f-4?(Y/N) Y/N r Does Registrant’s adviser(s) have advisory clients other than investment companies? (Y/N) Y/N Family of investment companies information: A. r Is Registrant part of a family of investment companies?(Y/N) Y/N B. r If “Y” (Yes) state the number of registered management investment companies in the family: (NOTE:count as a separate company each series of a series company and each portfolio of a multiple portfolio company; exclude all series of unit investment trusts from this number.) C. r Identify the family using 10 letters: (NOTE:In filing this form, use this identification consistently for all investment companies in the family including any unit investment trusts.This designation is for purposes of this form only.) D. r Is Registrant a wholly-owned subsidiary of a business development company (“BDC”)? (Y/N) Y/N E. r If “Y” (Yes), identify the BDC as follows: BDC name: File number:2- or 33- 38 If filing more than one Page 39, “X” box:r o For period ending: 12/31/10 File number: 811-22407 Sales, repurchases, and redemptions of Registrant’s securities during the period: Class of Security Number of Shares or Principal Amount of Debt ($000’s omitted) Net Consideration Received or Paid ($000’s omitted) Common Stock: A.rSales B.rRepurchases Preferred Stock: C.rSales D.rRepurchases and redemptions Debt Securities: E.rSales F.rRepurchases and redemptions $ Securities of Registrant registered on a National Securities Exchange or listed on NASDAQ: Title of each class of securities CUSIP or NASDAQ No. Ticker Symbol A.r B.r C.r 39 If filing more than one Page 40, “X” box:r For period ending: 12/31/10 File number: 811-22407 FINANCIAL INFORMATION A. How many months do the answers to items 97 and 98 cover? Months For period covered by this form ($000’s omitted) INCOME B. Net interest income $ C. Net dividend income $ D. Account maintenance fees $ E. Net other income $ EXPENSES F. Gross advisory fees $ G. Gross administrator(s) fees $ (Negative answers allowed for 97H through 97S) H. Salaries and other compensation $ I. Shareholder servicing agent fees $ J. Custodian fees $ K. Postage $ L. Printing expenses $ M. Director’s fees $ N. Registration fees $ O. Taxes $ P. Interest $ Q. Bookkeeping fees paid to anyone performing this service $ R. Auditing fees $ S. Legal fees $ 40 If filing more than one Page 41, “X” box:r o For period ending: 12/31/10 File number: 811-22407 Expenses (Negative answers allowed on this screen for For period covered by this form 97T through 97W and 97Z only) ($000’s omitted) T. Marketing/distribution payments including payments pursuant to a Rule 12b-1 plan $ U. Amortization of organization expenses $ V. Shareholder meeting expenses $ W. Other expenses $ X. Total expenses $ Y. Expense reimbursements $ Z. Net investment income $* AA. Realized capital gains $ BB. Realized capital losses $ CC. 1. Net unrealized appreciation during the period $ 2. Net unrealized depreciation during the period $ DD. Total income dividends for which record date passed during the period $ EE. Total capital gains distributions for which record date passed during the period $ Payments per share outstanding during the entire current period: A. Dividends from net investment income $** NOTE:Show in fractions of a cent if so declared. B. Distributions of capital gains $** C. Other distributions $ NOTE:Show in fractions of a cent if so declared. *Negative answer permitted in this field. ** Items 98A and 98B should be of the form mn.nnnn (where n integer). 41 If filing more than one Page 42, “X” box:r :o For period ending: 12/31/10 File number: 811-22407 As of the end of current reporting period (000’s omitted except for per share number of Accounts) Assets, liabilities, shareholders’ equity: A. Cash $ B. Repurchase agreements $ C. Short-term debt securities other than repurchase agreements $ D. Long-term debt securities including convertible debt $ E. Preferred, convertible preferred and adjustable rate preferred stock $ F. Common stock $ G. Options on equities $ H. Options on all futures $ I. Other investments $ J. Receivables from portfolio instruments sold $ K. Receivables from affiliated persons $ L. Other receivables $ M. All other assets $ N. Total assets $ 42 :o If filing more than one Page 43, “X” box:r For period ending: 12/31/10 File number: 811-22407 As of the end of current reporting period (000’s omitted except for per share number of Accounts) O. Payables for portfolio instruments purchased $ P. Amounts owed to affiliated persons $ Q. Senior long-term debt $ R. All other liabilities $ S. Senior equity $ T. Net assets of common shareholders $ U. Number of shares outstanding $ V. Net asset value per share (to nearest cent) $* W. Mark-to-market net asset value per share for money market funds only (to four decimals) $** X. Total number of shareholder accounts $ Y. Total value of assets in segregated accounts $ Monthly average net assets during current reporting period ($000’s omitted) $ Market price per share at end of period $ *Net asset value per share must be of the form nnn.nn (where n integer). **Value must be of the form nnn.nnnn (where n integer). 43 If filing more than one Page 44, “X” box:r For period ending: 12/31/10 File number: 811-22407 102.A.Is the Registrant filing any of the following attachments with the current filing of Form N-SAR? Y/N NOTE:If answer is “Y” (Yes), mark those items below being filed as an attachment Y/N B. Matters submitted to a vote of security holders C. Policies with respect to security investments D. Legal proceedings E. Changes in security for debt F. Defaults and arrears on senior securities G. Changes in control of Registrant H. Terms of new or amended securities I. Revaluation of assets or restatement of capital share account J. Changes in Registrant’s certifying accountant K. Changes in accounting principles and practices L. Mergers M. Actions required to be reported pursuant to Rule 2a-7 N. Transactions effected pursuant to Rule 10f-3 O. Information required to be filed pursuant to existing exemptive orders Attachment Information (Cont. on Screen 53) 44 If filing more than one Page 45, “X” box:r For period ending: 12/31/10 File number: 811-22407 Attachment Information (Cont. from Screen 52) 102.P.1. Exhibits Y/N 2. Any information called for by instructions to sub-item 102P2 Y/N 3. Any information called for by instructions to sub-item 102P3 Y/N r Does the Registrant have any wholly-owned investment company subsidiaries whose operating & financial data are consolidated with that of Registrant in this report?(Y/N) [If answer is “N” (No), go to item 80] Y/N [If answer is “N” (No), go to item 105] r List the “811” numbers and names of Registrant’s wholly-owned investment company subsidiaries consolidated in this report. 811 Number Subsidiary Name 45 If filing more than one Page 46, “X” box:r For period ending: 12/31/10 File number: 811-22407 ANNUAL SUPPLEMENT Page 53 is to be filed only once each year at the end of Registrant’s fiscal year. Fidelity bond(s) in effect at the end of the period: A. r Insurer Name: B. r Second Insurer: C. r Aggregate face amount of coverage for Registrant on all bonds on which it is named as an insured ($000’s omitted): $ A. r Is the bond part of a joint fidelity bond(s) shared with other investment companies or other entities? Y/N B. r If the answer to 106A is “Y” (Yes), how many other investment companies or other entities are covered by the bond? NOTE: Count each series as a separate investment company. A. r Does the mandatory coverage of the fidelity bond have a deductible? Y/N B. r If the answer to 107A is “Y” (Yes), what is the amount of the deductible? $ 108. A. Were any claims with respect to this Registrant filed under the bond during the period? Y/N B. r If the answer to 108A is “Y” (Yes), what was the total amount of such claims(s)? $ A. r Were any losses incurred with respect to this Registrant that could have been filed as a claim under the fidelity bond but were not? Y/N B. r If the answer to sub-item 108A is “Y” (Yes), what was the total amount of such losses? ($000’s omitted) $ A. r Are Registrant’s officers and directors covered as officers and directors of Registrant under any errors and omissions insurance policy owned by the Registrant or anyone else? Y/N B. r Were any claims filed under such policy during the period with respect to Registrant? Y/N 46 If filing more than one Page 47, “X” box:r For period ending: 12/31/10 File number: 811-22407 UNIT INVESTMENT TRUSTS 111.A.rDepositor Name: Transamerica Life Insurance Company B.rFile Number (If any): C.rCity: Cedar Rapids State: Iowa Zip Code:52499 Zip Ext.: rForeign Country: Foreign Postal Code: 111.A.rDepositor Name: B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: oForeign Country: Foreign Postal Code: 112.A.rSponsor Name: Transamerica Life Insurance Company B.rFile Number (If any): C.rCity: Cedar Rapids State: IowaZip Code: 52499 Zip Ext.: rForeign Country: Foreign Postal Code: 112.A.rSponsor Name: B.rFile Number (If any): C.rCity: State: Zip Code: Zip Ext.: rForeign Country: Foreign Postal Code: 47 If filing more than one Page 48, “X” box:r For period ending: 12/31/10 File number: 811-22407 113.A.rTrustee Name: B.rCity: State: Zip Code: Zip Ext.: rForeign Country: Foreign Postal Code: 113.A.rTrustee Name: B.rCity: State: Zip Code: Zip Ext.: oForeign Country: Foreign Postal Code: 114.A.rPrincipal Underwriter Name: Transamerica Capital, Inc. B.rFile Number 8- C.rCity:Denver State: Colorado Zip Code: 80237Zip Ext.: rForeign Country: Foreign Postal Code: 114.A.rPrincipal Underwriter Name: B.rFile Number 8- C.rCity: State: Zip Code: Zip Ext.: oForeign Country: Foreign Postal Code: 115.A.rIndependent Public Accountant Name: Ernst & Young B.rCity: Des Moines State: Iowa Zip Code: 50309 Zip Ext.: rForeign Country: Foreign Postal Code: 115.A.rIndependent Public Accountant Name: B.rCity: State: Zip Code: Zip Ext.: rForeign Country: Foreign Postal Code: 48 If filing more than one Page 49, “X” box:r For period ending: 12/31/10 File number: 811-22407 116.Family of investment companies information: A.rIs Registrant part of a family of investment companies? (Y/N) N Y/N B.rIdentify the family in 10 letters: (NOTE: In filing this form, use this identification consistently for all investment companies in family.This designation is for purposes of this form only.) 117.A.rIs Registrant a separate account of an insurance company? (Y/N) Y If answer is “Y” (Yes), are any of the following types of contracts funded by the Registrant? B.rVariable annuity contracts? (Y/N) N C.rScheduled premium variable life contracts? (Y/N) N D.rFlexible premium variable life contracts? (Y/N) Y E.rOther types of insurance products registered under the Securities Act of 1933? (Y/N) N r State the number of series existing at the end of the period that had securities registered under the Securities Act of 1933 1 r State the number of new series for which registration statements under the Securities Act of 1933 became effective during the period 0 r State the total value of the portfolio securities on the date of deposit for the new series included in item 119 ($000’s omitted) $ r State the number of series for which a current prospectus was in existence at the end of the period.1 r State the number of existing series for which additional units were registered under the Securities Act of 1933 during the current period1 49 If filing more than one Page 50, “X” box:r For period ending: 12/31/10 File number: 811-22407 r State the total value of the additional units considered in answering item 122 ($000’s) omitted. $0 r State the total value of units of prior series that were placed in the portfolios of subsequent series during the current period (the value of these units is to be measured on the date they were placed in the subsequent series) ($000’s omitted)$0 r State the total dollar amount of sales loads collected (before reallowances to other brokers or dealers) by Registrant’s principal underwriter and any underwriter which is an affiliated person of the principal underwriter during the current period solely from the sale of units of all series of Registrant ($000’s omitted) $0 126. r Of the amount shown in item 125, state the total dollar amount of sales loads collected from secondary market operations in Registrant’s units (include the sales loads, if any, collected on units of a prior series placed in the portfolio of a subsequent series.)($000’s omitted)$0 127. r List opposite the appropriate description below the number of series whose portfolios are invested primarily (based upon a percentage of NAV) in each type of security shown, the aggregate total assets at market value as of the date at or near the end of the current period of each such group of series and the total income distributions made by each such group of series during the current period (excluding distributions of realized gains, if any): $ Number of Series Investing Total Assets ($000’s omitted) Total Income Distributions ($000’s omitted) A. U.S. Treasury direct issue $ $ B. U.S. Government agency $ $ C. State and municipal tax-free $ $ D. Public utility debt $ $ E. Brokers or dealers debt or debt of brokers’ or dealers’ parent $ $ F. All other corporate intermed. & long-term debt $ $ G. All other corporate short-term debt $ $ H. Equity securities of brokers or dealers or parents of brokers or dealers $ $ I. Investment company equity securities $ $ J. All other equity securities 1 $0 $0 K. Other securities $ $ L. Total assets of all series of registrant 1 $0 $0 _ 50 If filing more than one Page 51, “X” box:r For period ending: 12/31/10 File number: 811-22407 r Is the timely payment of principal and interest on any of the portfolio securities held by any of Registrant’s series at the end of the current period insured or guaranteed by an entity other than the issuer? (Y/N) N Y/N [If answer is “N” (No), go to item 131.] r Is the issuer of any instrument covered in item 128 delinquent or in default as to payment of principal or interest at the end of the current period? (Y/N) Y/N [If answer is “N” (No), go to item 131.] r In computations of NAV or offering price per unit, is any part of the value attributed to instruments identified in item 129 derived from insurance or guarantees? (Y/N) Y/N Total expenses incurred by all series of Registrant during the current reporting period ($000’s omitted) $0 r List the “811” (Investment Company Act of 1940) registration number for all Series of Registrant that are being included in this filing: 811-22407 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 51 SIGNATURES This report has been signed below by the following persons on behalf of the registrant in the City of Cedar Rapids and the State of Iowa and in the capacities and on the dates indicated. TRANSAMERICA LIFE INSURANCE COMPANY By:/s/ Harold Buckner Senior Vice President Transamerica Life Insurance Company DateMarch 1, 2011 Witness: /s/Kenneth Turnquist Vice President Transamerica Life Insurance Company 52
